Upon consideration of the petition filed by Plaintiffs on the 1st of August 2016 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by Plaintiffs on the 1st of August 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 18th of August 2016."